Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 2/1/2021.
Claims pending in the case: 1-14

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Updating agent representation on user interface based on user behavior”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control circuitry configured to” in claims 1-12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Control circuitry” as per specification paragraph [35] is interpreted as comprises electronic circuit elements such as, “a CPU (central processing unit) or a microprocessor capable of executing the claimed functions.
All claims dependent on the claims identified above are also interpreted under 35 U.S.C. 112(f) due to the virtue of their respective direct and indirect dependencies.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim(s) 2, 3, 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim(s) 2 in the relevant part read:  “such that the user is more likely to perform the behavior modification”. Based on the claim language, it is unclear what criteria indicates “more likely to perform”.  As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.

Claim(s) 2, 3, 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "more likely" in claim 2 is a relative term which renders the claim indefinite.  The term "more likely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.


Claim(s) 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph insufficient antecedent basis. Claim 6 recites the limitation " the same higher category ".  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 6 in the relevant part read:  “the same higher category”. Based on the claim language, it is unclear what is being referred to as “category”.  As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
	
Claim(s) 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "relatively high" and “relatively low” in claim 10 are relative terms which renders the claim indefinite.  The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 8-9, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubato (US 6249720).
Kubato cited in applicant IDS.

Regarding claim 1, Kubato teaches, an information processing system (Kubato: col 5 lines 18-38), comprising: control circuitry configured to control a user interface of an agent to be updated (Kubato: col 5 lines 18-38: update agent appearance) depending on whether a user has performed behavior modification in response to advice that the agent has presented to the user (Kubato: col 8 lines 43-50 and col 13 lines 11-22: update agent characteristics based on sensor data and user data – modification in driver behavior; Fig. 22, 46, col 24, lines 24-32 : agent according to familiarity data based on response to advice; As illustrated in Fig. 46, agent may be tall or short as per familiarity level; col 17, lines 32-36: character of agent based on user data).

Regarding claim 8, Kubota teaches the invention as claimed in claim 1 above and further, wherein the control circuitry is configured to set an initial agent as the user interface of the agent (Kubato: col 2 lines 30-34, col 5 lines 12-17, col 7 lines 61-65: select agent).

Regarding claim 9, Kubota teaches the invention as claimed in claim 8 above and further, wherein the control circuitry is configured to set the user interface of the initial agent according to a profile of the user (Kubato: col 8 lines 41-45: “The user-related information 298 may include the user's age, sex, hobby, character, favorite regarding the agent, etc. The user-related information 298 stored in agent data memory 29a is read out by agent processing unit 11 to determine the personal characteristic of the agent.”).


Regarding Claim(s) 13 and 14, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubato (US 6249720).

Regarding claim 2, Kubota teaches the invention as claimed in claim 1 above and further, wherein the control circuitry is configured to optimize the user interface of the agent such that the user is more likely to perform the behavior modification in response to the advice (Kubato: Fig. 22, 46, col 24, lines 24-32 : agent according to familiarity data based on response to advice; col 17, lines 32-36: character of agent based on user data; col 8 lines 43-50: update agent characteristics to influence user behavior (more likely)).
It is obvious that the personalization of the agent taught in Kubota based on user familiarity is to make the user more familiar. Personalization is done to improve and influence certain user behavior. Since the limitations have no specifics on what may be considered as more likely, the teachings of Kubota reads on this claim limitation.
Please also refer to the 112(b) rejection above.

Regarding claim 3, Kubota teaches the invention as claimed in claim 2 above and further, wherein when a number corresponding to the behavior modification of the user in 

Regarding claim 4, Kubota teaches the invention as claimed in claim 2 above and further, wherein the control circuitry is configured to: sequentially set an agent of which at least one of the appearance, voice, and personality of the agent is different from that of the agent in a stepwise manner (Kubato: Fig. 24, col 23 lines 35-42, col 25 lines 28-34: change agent as per familiarity score – steps as familiarity score steps), 
detect a result of behavior modification of the user when each agent presents advice to the user (Kubato: Fig. 24, col 23 lines 35-42, col 25 lines 28-34: detect change in familiarity score), and 
optimizes optimize at least one of the appearance, voice, and personality of the agent on the basis of the detection result (Kubato: Fig. 24, col 23 lines 35-42, col 25 lines 28-34: optimize agent personality; col 20 lines 4-17: change voice pattern).

Regarding claim 5, Kubota teaches the invention as claimed in claim 2 above and further, wherein the control circuitry is configured to optimize a user interface of the agent for each type of the advice (Kubato: Fig. 24, col 23 lines 35-42, col 25 lines 28-40: optimize agent personality for each type of advice based on how familiar the user is in that context).

Regarding claim 6, Kubota teaches the invention as claimed in claim 3 above and further, wherein the control circuitry is configured to optimize the agent by integrating results of behavior modification of the user in response to each advice when the agent presented advices having at least the same higher category a predetermined number of times (Kubato: Fig. 24, col 23 lines 35-42, col 25 lines 28-40: optimize agent personality for each type of advice based on how familiar the user is in that context; col 29 lines 5-9: most used program selected).
Please also refer to the 112(b) rejection above.

Regarding claim 7, Kubota teaches the invention as claimed in claim 2 above and further, wherein the control circuitry is configured to: 
generate data in which a portion different between a plurality of agents of which at least one of the appearance, voice, and personality of the agent is different from that of the agent is changed continuously (Kubato: Fig. 24, 27-30, col 23 lines 35-42, col 25 lines 28-40: change agent personality continuously as level of familiarity changes), 
extracts extract data in the middle of change with an arbitrary number of steps on the generated line of continuous change (Kubato: Fig. 22, col 34 lines 41-57: user last five response data), 
set the agent in a stepwise manner within the extracted number of step (Kubato: Fig. 24, 27-30, col 23 lines 35-42, col 25 lines 28-40: change agent personality continuously as level of familiarity changes), and 

optimizes optimize at least one of the appearance, voice, and personality of the agent on the basis of the detection result (Kubato: Fig. 24, 27-30, col 23 lines 35-42, col 25 lines 28-40: change agent personality as level of familiarity changes).

Regarding claim 10, Kubota teaches the invention as claimed in claim 8 above and further, wherein the control circuitry is configured to: 
set a relatively high appearance probability to the user interface of the initial agent (Kubato: col 2 lines 30-34, col 5 lines 12-17, col 7 lines 61-65: select initial agent. It is obvious the selected item amount a set of items has the highest probability for being selected (make appearance)), 
set a relatively low appearance probability to user interfaces of agents other than the initial agent (Kubato: col 2 lines 30-34, col 5 lines 12-17, col 7 lines 61-65: select initial agent. It is obvious the unselected items have a lower probability for being selected), 
set the user interface of the agent according to the appearance probability (Kubato: col 2 lines 30-34, col 5 lines 12-17, col 7 lines 61-65: select initial agent), and 
when behavior modification of the user is recognized in response to advice to the user via the set user interface of the agent, raise the appearance probability of the set user interface of the agent and lower the appearance probability of the user interfaces of the other agents (Kubato: Fig. 24, 27-30, col 23 lines 35-42, col 25 lines 28-40: change agent personality as level of familiarity changes).

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubato (US 6249720) in view of Bitran (US 20170039344).

Regarding claim 11, Kubota teaches the invention as claimed in claim 1 above and further, wherein the control circuitry is configured to update a user interface of an .. agent device (Kubato: Fig. 1, col 23 lines 35-42, col 25 lines 28-40: change agent personality as level of familiarity changes).
However Kubota does not specifically teach, an external agent device.
Bitran teaches, an external agent device (Bitran: [28]: third party sources communicate with multiple devices using the personal assistant application program).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubota and Bitran because the combination would enable the system to provide service to multiple devices by using a third party agent system. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable promptly connecting users to the resources they are entitled to through multiple accessible channels (see Bitran [2]).


Regarding claim 12, Kubota teaches the invention as claimed in claim 11 above and further, wherein the control circuitry is configured to: 

update the user interface of the agent device depending on whether the user has performed behavior modification in response to the presented advice (Bitran: [28]: third party sources communicate with multiple devices using the personal assistant application program) (Kubato: Fig. 22, 46, col 24, lines 24-32 : agent according to familiarity data based on response to advice; col 17, lines 32-36: character of agent based on user data; col 8 lines 43-50: update agent characteristics).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176